     CASE 0:19-cv-01820-MJD-BRT Document 243 Filed 09/08/20 Page 1 of 6




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


 INSIGNIA SYSTEMS, INC.,

                              Plaintiff,                  Case No.: 19-cv-1820 MJD/BRT
                      v.

 NEWS CORPORATION, NEWS AMERICA
 MARKETING FSI L.L.C., and NEWS
 AMERICA MARKETING IN-STORE                               JURY TRIAL DEMANDED
 SERVICES L.L.C.,

                              Defendants.



DECLARATION OF GLORIA PARK IN SUPPORT OF PLAINTIFF INSIGNIA’S
       MOTION TO COMPEL PRODUCTION OF DOCUMENTS

       I, Y. Gloria Park, declare and state as follows:

       1.   I am an attorney at Susman Godfrey L.L.P., one of the law firms representing

Plaintiff Insignia Systems, Inc. (“Insignia”).

       2.   I respectfully submit this declaration and the attached exhibits in support of

Insignia’s Motion to Compel Production of Documents.

       3.   Attached hereto as Exhibit 1 is a table listing the 19 News employees who

were deposed in Valassis and their relevance to this case.

       4.   Attached hereto as Exhibit 2 is a true and correct copy of this Court’s March

24, 2020 Order denying Insignia’s motion to compel. This document is available at Dkt.

113 and is being resubmitted here for ease of reference.




                                                 1
     CASE 0:19-cv-01820-MJD-BRT Document 243 Filed 09/08/20 Page 2 of 6




       5.   Attached hereto as Exhibit 3 is a true and correct copy of “News Corp

Announces Sale of News America Marketing to Charlesbank Capital Partners,” Business

Wire, Mar. 31, 2020, https://newscorp.com/2020/03/31/news-corp-announces-sale-of-

news-america-marketing-to-charlesbank-capital-partners/.

       6.   Attached hereto as Exhibit 4 is a true and correct copy of Gloria Park’s July

1, 2020 email to Nicole Moen and others regarding the parties’ discovery dispute.

       7.   Attached hereto as Exhibit 5 is a true and correct copy of the parties’ joint

letter to the Court, filed on June 5, 2020. This document was previously filed in this matter

at Dkt. 185 and is being resubmitted here for ease of reference.

       8.   Attached hereto as Exhibit 6 is a true and correct copy of the parties’ joint

letter to the Court, filed on August 5, 2020. This document was previously filed in this

matter at Dkt. 232 and is being resubmitted here for ease of reference.

       9.   Attached hereto as Exhibit 7 is a true and correct copy of Gloria Park’s August

6, 2020 email to Nicole Moen and others outlining Insignia’s discovery proposal.

       10. Attached hereto as Exhibit 8 is a true and correct copy of Nicole Moen’s

August 20, 2020 email to Gloria Park and others rejecting Insignia’s discovery proposal.

       11. Attached hereto as Exhibit 9 is a true and correct copy of Gloria Park’s

September 1, 2020 email to Nicole Moen and others regarding the parties’ discovery

dispute.

       12. Attached hereto as Exhibit 10 is a true and correct copy of Nicole Moen’s

September 3, 2020 email to Gloria Park and others regarding the parties’ discovery dispute.



                                             2
     CASE 0:19-cv-01820-MJD-BRT Document 243 Filed 09/08/20 Page 3 of 6




       13. Attached hereto as Exhibit 11 is a true and correct copy of Nicole Moen’s July

30, 2020 email to Gloria Park and others regarding the parties’ discovery dispute.

       14. Attached hereto as Exhibit 12 is a true and correct copy of the Court’s May

21, 2020 Order granting Defendants’ Motion for a Protective Order Regarding Plaintiff’s

Subpoenas. This document is available at Dkt. 151 and is being resubmitted here for ease

of reference.

       15. Attached hereto as Exhibit 13 is a true and correct copy of the parties’

February 9, 2011 Settlement Agreement and Release. This document is filed under seal.

       16. Attached hereto as Exhibit 14 is a true and correct copy of Memorandum in

Support of Defendants’ Motion for Judgment on the Pleadings, filed on October 21, 2019.

This document was previously filed in this matter at Dkt. 48 and is being resubmitted here

for ease of reference.

       17. Attached hereto as Exhibit 15 is a true and correct copy of Defendants’

Memorandum of Law in Opposition to Plaintiff’s Motion to Compel, filed on March 2,

2020. This document was previously filed in this matter at Dkt. 94 and is being resubmitted

here for ease of reference.

       18. Attached hereto as Exhibit 16 is a true and correct copy of News Corporation’s

Form 8-K, dated May 7, 2020.

       19. Attached hereto as Exhibit 17 is a true and correct copy of Marty Garofalo’s

LinkedIn page (https://www.linkedin.com/in/marty-garofalo-bb5b38/), accessed on

September 3 and 8, 2020.



                                            3
        CASE 0:19-cv-01820-MJD-BRT Document 243 Filed 09/08/20 Page 4 of 6




         20. Attached hereto as Exhibit 18 is a true and correct copy of Tracey Koller’s

LinkedIn page, accessed on September 3, 2020.

         21. Attached hereto as Exhibit 19 is a true and correct copy of Peter

Moustakerski’s      LinkedIn    page    (https://www.linkedin.com/in/peter-moustakerski/),

accessed on September 3 and 8, 2020.

         22. Attached hereto as Exhibit 20 is a true and correct copy of the document

produced by Defendants bearing the beginning control number NAM-IS19-05959210. This

document is designated Attorneys’ Eyes Only under the Protective Order and is filed under

seal.

         23. Attached hereto as Exhibit 21 is a true and correct copy of Defendants’

Memorandum in Support of Its Motion for Summary Judgment on the Counterclaim, filed

on July 10, 2020. This document was previously filed in this matter at Dkt. 195 and is being

resubmitted here for ease of reference.

         24. Attached hereto as Exhibit 22 is a true and correct copy of the document

produced by Defendants bearing the beginning control number NAM-IS19-06866429.

This document is designated Attorneys’ Eyes Only under the Protective Order and is filed

under seal.

         25. Attached hereto as Exhibit 23 is a true and correct copy of publicly available

Exhibit 10 to the Declaration of Vincent Levy in Support of Plaintiff’s Opposition to

Defendants’ Motion for Summary Judgment, Dkt. 272, Valassis Commc’ns, Inc. v. News

Corp. et al., No. 1:17-cv-07378-PKC (filed March 22, 2019).



                                              4
    CASE 0:19-cv-01820-MJD-BRT Document 243 Filed 09/08/20 Page 5 of 6




      26. Attached hereto as Exhibit 24 is a true and correct copy of publicly available

Exhibit 9 to the Declaration of Vincent Levy in Support of Plaintiff’s Opposition to

Defendants’ Motion for Summary Judgment, Dkt. 272, Valassis Commc’ns, Inc. v. News

Corp. et al., No. 1:17-cv-07378-PKC (filed March 22, 2019).

      27. Attached hereto as Exhibit 25 is a true and correct copy of publicly available

Exhibit 15 to the Declaration of Vincent Levy in Support of Plaintiff’s Opposition to

Defendants’ Motion for Summary Judgment, Dkt. 272, Valassis Commc’ns, Inc. v. News

Corp. et al., No. 1:17-cv-07378-PKC (filed March 22, 2019).

      28. Attached hereto as Exhibit 26 is a true and correct copy of publicly available

Exhibit 16 to the Declaration of Vincent Levy in Support of Plaintiff’s Opposition to

Defendants’ Motion for Summary Judgment, Dkt. 272, Valassis Commc’ns, Inc. v. News

Corp. et al., No. 1:17-cv-07378-PKC (filed March 22, 2019).

      29. Attached hereto as Exhibit 27 is a true and correct copy of publicly available

Exhibit 18 to the Declaration of Vincent Levy in Support of Plaintiff’s Opposition to

Defendants’ Motion for Summary Judgment, Dkt. 272, Valassis Commc’ns, Inc. v. News

Corp. et al., No. 1:17-cv-07378-PKC (filed March 22, 2019).

      30. Attached hereto as Exhibit 28 is a true and correct copy of publicly available

Exhibit 19 to the Declaration of Vincent Levy in Support of Plaintiff’s Opposition to

Defendants’ Motion for Summary Judgment, Dkt. 272, Valassis Commc’ns, Inc. v. News

Corp. et al., No. 1:17-cv-07378-PKC (filed March 22, 2019).




                                           5
     CASE 0:19-cv-01820-MJD-BRT Document 243 Filed 09/08/20 Page 6 of 6




       31. Attached hereto as Exhibit 29 is a true and correct copy of Gloria Park’s

February 28, 2020 email to Lina Dagnew and others regarding the negotiation of custodians

for Insignia’s First Set of RFPs.

       32. Attached hereto as Exhibit 30 is a true and correct copy of the document

produced by Defendants bearing the beginning control number NAM-IS19-07069050.

This document is designated Attorneys’ Eyes Only under the Protective Order and is filed

under seal.

       I declare under penalty of perjury that the foregoing is true and correct.

Executed this 8th day of September, 2020.

                                    /s/ Y. Gloria Park
                                    Y. Gloria Park




                                              6
